Title: To Thomas Jefferson from James Monroe, 17 July 1792
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Wmsburg. July 17. 1792.

I believe I mention’d in my last that great part of my time would be occupied in the completion of our report to the Legislature of the revision of the laws. The only act of the Committee at Richmond was to adjourn here which left me the alternative of returning home and bringing Mrs. M. down with me, or abandoning the trust altogether. Mature consideration determined me in favor of the former plan which has been accordingly executed, notwithstanding the distance and extreme heat of the season.
I was favored at Richmond with yours giving a statement of the  votes and eventual decision upon the New York election. The declaration in favor of Clinton on the part of the canvassers was perhaps right, tho’ it requires more accurate information of their election and sheriff-laws to determine it than I possess. How far he might with propriety have declin’d the appointment, without an imputation upon the rectitude of the Canvassers, seems doubtful, or what would have been the intermediate condition of the government, who have discharged the Executive functions, whether the legislature must have been convened to relieve them from the dilemma, are circumstances which merited attention and no doubt had weight in the decision. The terms however upon which he has accepted his re-election, are not flattering to him and cast an air upon the whole proceeding, which how fair soever it may have been, will give the adversary party an advantage they will not fail to avail themselves, of. Certain it is with respect to this gentleman, that altho’ as a center of union to the republican party in that State it may be necessary to support him, yet there are traits in his character and particularly that of extreme parsimony, which are highly exceptionable. No one would point to him as a model for imitation: but comparitively with others in that quarter, and especially his late competitor and confreres, I have no hesitation which to prefer. If an unequivocal face is shewn and principles understood, altho in some respects vicious, yet in any given situation you can determine his course and as the effect of the alloy may be ascertained, it may be guarded against. To some few there are as little doubts of the political principles of the other gentleman as of this, but they are not generally known, and therefore his advanc’ment the more objectionable.
Whether things have reached their height in the division of parties, relative to government, in america, and will have a regular course hereafter in favor of the principles of either seems doubtful. That the partizans for monarchy are numerous and powerful, in point of talents and influence is in my estimation certain. Even the list of those who have been and perhaps still are active is formidable. That of those who temporize between the conflicting interests, and whose weight is of course, under the pious cloak of federalism thrown into that scale, is I fear equally so. To be passive in a controversy of this kind, unless the person had been bred a priest in the principles of the Romish church, is a satisfactory proof he is on the wrong side. Indeed if imbecility and indecision have characterised them thro’ life, in their impotence, they might find some excuse. But if they had taken a part on the great field which America has furnished for 16. or 17. years past how can they justify a supineness and inactivity on the present occasion? When principles of government, so far as their effect depends on the great  mass of the society who are generally uninformed, take their tone from the opinions of those whom they have been long accustomed to look up to as their leaders, is it a sufficient justification in withholding their sentiments for such to say they leave them to their own operation? As this class however will go with that side which preponderates, policy dictates to count them on the republican list. Something may be gained by it and nothing can well be lost.
I am well satisfied the republican scale will prevail, but consider its preponderance by no means as completely established yet. What subject may be furnished by the assailing party (for the monarchic has been so heretofore) remains for the next Session to shew. If it appears that ground has been gained in the H. of R., it must be considered as a sure indication of the publick sentiment; for that sentiment, if republican, will be resisted by a strong party in both branches of the legislature as long as it can be with safety to themselves. Altho’ in this State the decided vote of the majority would be in all cases of the kind, as it should be, yet tis most certain that there is a strong party in favor of the opposit interest. Many of those who censure the measures of the present administration, and by that mean have advanced themselves in the publick estimation, are in this class. The publick are not sufficiently informed upon these heads and it will yet take time to make them so.
I have no news to give you from this quarter that can be interesting. The town seems to be agitated by the competition between two gentlemen, Mr. Bracken (the former professor) and Mr. Henderson, for the professorship of humanity, the visitors having reestablished it. The character of the former you know. The latter is a well informed man of good reputation and who now officiates. The reestablishment of that professorship has brought back to the College a great number of small boys, but in other respects it has experienced no remarkable change. Its funds are respectable and its president a capable and industrious man, yet its services to the community less important than might be expected. May we not hope as the country becomes exonerated from debt, publick and private, some considerable advance may be made for the establishment of such an institution elsewhere? With great respect & esteem I am dear Sir sincerely your friend & servant

Jas. Monroe

